Title: To Thomas Jefferson from Charles Pinckney, 14 September 1801
From: Pinckney, Charles
To: Jefferson, Thomas


Dear Sir
September 14:1801 In Amsterdam
I had the honour to acquaint you that I arrived in Holland on the 10th of this month & yesterday reached Amsterdam—the fatigue & length of my very long sea Voyage & a desire to examine this storehouse of Batavia will keep me here a few days & then I mean to proceed by the way of the Hague & Brussells as rapidly as I can to Paris & from thence to Madrid—To you who are so well acquainted with Europe any Description of mine would be superfluous—to me Holland is one of the most extraordinary spectacles that could be exhibited & as my stay can be but short in it, I am incessantly engaged all day & some times half the night in seeing & examining every thing I can—My route from the Texel Mouth at Helder through North Holland & by the Hague will give me a View of the whole of it & I am hopeful my health will improve by the route, as riding generally agrees with me—I inclose you the Leyden Gazettes of the 8 & 4th September—they will inform you that the report of a Peace is unfounded—nor is it likely as Great Britain insists, if she is obliged to return her colonial acquisitions that France shall restore her continental ones—this she will never do while she can hold them—besides it is said from authority which appears almost unquestionable, that one of the secret articles of the Luneville treaty is that the Stadhtholder shall be indemnified by being made Elector of Hanover—the intelligence respecting Egypt, Portugal & the serious differences likely to arise from the recent death of the Elector of Cologne, as well as the late attempt of Lord Nelson on the coasts of this country, are detailed in the Gazettes inclosed—from those you will think with me, that Peace between France & Great Britain is not at present very likely.—the conferences through Mr Otto & Mr Merry are kept up but it is considered here as more matter of form than any thing else—in the meantime all the small powers will be compelled to take their sides as the larger shall decide—in short I still hold my opinion that no lasting or permanent peace will take place, until the great Question is completely decided, whether Europe shall be republican or Monarchical—if a Peace could be patched up it would soon be broken—If the European republics new model their Governments & give to their citizens, such a Government as the American, or such a one as will ensure to them their public & private rights particularly the rights of property & the trial by Jury there can be no Question as to the result—the Batavian Government are now seriously engaged in preparing a plan to be hereafter submitted to a Convention for reforming their Constitution, but it is pretty clear they do not understand the nature & principles of republican Systems as well as we do & I suspect the new one of Batavia will, under some other name, be very much like that of France.—I propose in a short time to go to the Hague in my way to Paris & from thence to write you again whatever I shall suppose worthy your Notice.—I request my best respects to my friends Mr Madison, Mr Galletin & the gentlemen at Washington & with the Most affectionate respect & regard I am Dear Sir
Yours Truly
Charles Pinckney
I take the liberty of inclosing a Letter covering for my little Daughter which I will be much obliged to you to have the goodness to let one of your servants put in the Post office.—
Since writing the above I have the Leyden Gazette of yesterday which I also inclose: by this you will percieve the train of politics in Europe & also that Menou is determined to bury himself under the ruins of Alexandria rather than submit.—I have just seen some gentlemen from Paris arrived last night—notwithstanding the great secrecy with which General Buonoparte conducts every thing & the silence that is particularly observed on the subject of a Descent, there is little doubt this is his grand object, & that he will keep in preparation for striking, & not with a palsied hand, whenever opportunities shall occur to render it probable of success—I am hopeful to be in Paris by the 24th.—
